Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/830,766 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 3/26/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cadarette et al. (US 2017/046232) in view of Natanzon et al. (US 10,776,211).
As per claim 1. A computer-implemented method comprising: reading, by a data services component of a replication environment as part of a data refresh operation, a data store and identifying refresh data, from a source object of a plurality of source objects of the data store, that is to be provided to a target system, [Cadarette teaches “To replicate a source data set 104a to a target data store, e.g., target data set 104b, the source replication manager 102a performs an initial refresh or copy of the source data set 104a by first generating a point-in-time copy 120 of the source data set 122 from the point-in-time copy 120…” (par. 0022; fig. 3 and related text) “The source 102a and target 102b replication managers may be used by client nodes to recover objects as part of a restore operation.” (par. 0032) “the replication operations may be performed with respect to multiple source data sets in the source volume 108a.” (par. 0040)] but Cadarette does not expressly refer to managing the data at the object level
wherein the data services component is further configured to read a replication log into which changes to one or more source objects of the plurality of source objects are recorded, and send the changes as change data records to a capture service of the replication environment; and [Cadarette teaches “The source replication manager 102a accesses a change log 113 having changes to the records in the source data set 104a received after the point-in-time copy 120 is created. The change log 113 buffers changed records for transmission to the target data store 104a being replicated to copy over any changes that occur during and after the initial copy creation of the target data set 104b. The records in the change log 113 include the index key as well as the data for the record, such as the entire image.” (par. 0025) (fig. 4 and related text) “the target replication manager 102b to process received changes to the record from the change log 113.” (par. 0043; fig. 5 and related text) “The source 102a and target 102b replication managers may be used by client nodes to recover objects as part of a restore operation.” (par. 0032) “the replication operations may be performed with respect to multiple source data sets in the source volume 108a.” (par. 0040)] but Cadarette does not expressly refer to managing the data at the object level
retrieving, by the data services component, the refresh data from the source object and sending the refresh data as refresh data records to the capture service of the replication environment, [Cadarette teaches “the source replication manager 102a performs an initial refresh or copy of the source data set 104a by first generating a point-in-time copy 120 of the source data set 122 from the point-in-time copy 120… The source replication manager 102a transfers records and the index from the restored copy 122 to the target replication manager 102b to store in the target data store in the target storage 107b.” (pars. 0022-0023) “the replication operations may be performed with respect to multiple source data sets in the source volume 108a.” (par. 0040)] but Cadarette does not expressly refer to managing the data at the object level
wherein the capture service is configured with data record handling routines for applying to received change data records, and [Cadarette teaches “the target replication manager 102b to process received changes to the record from the change log 113. Upon receiving (at block 500) a transmitted record 200 for the target data store, the target replication manager 102b determines (at block 502) whether the RWA flag 206 was included with the transmitted record 200. If not, then the change is applied to the record (at block 504). If (at block 502) the RWA flag 206 is provided indicating the source data set 104a was open to transactions when the point-in-time copy 120 was created, then the target replication manager 102b determines (at block 506) whether the received change to the record has been applied. If so, then control ends without applying the change because change has not been applied, then the change, such as deleting the record, is applied to the target data set 104b.” (par. 0043; fig. 5 and related text) where the routines to apply change log records to the target device including data handling routines according to the broadest reasonable interpretation. Additionally, Cadarette teaches at least data transformation as “the records of the source data set 104a may be replicated to target data store types other than a target data set 104b. For instance, in addition to being a target data set, the target data store may alternatively comprise a database or other data structure into which the records from the source data set 104a are inserted. In this way, the target data store may be in an entirely different format than the source data set 104a. For instance, in one embodiment, the source data set 104a may comprise an indexed data set, such as a VSAM data set, and the target data store may comprise a relational database or other data structure having an entirely different format and data structure than the source data set 104a.” (par. 0022)]
wherein the capture service is further configured to apply those data handling routines to the received refresh data records [Cadarette teaches “The source replication manager 102a transfers records and the index from the restored copy 122 to the target replication manager 102b to store in the target data store in the target storage 107b.” (par. 0023) “FIG. 3 illustrates an embodiment of operations performed by the source replication manager 102a to refresh the source data set 104a to provide an initial full copy of the source data set 104a at the target data store, e.g., target data set 104b, so that data can be continually replicated after the initial copy.” (par. 0035) “The source replication manager 102 may then transfer (at block 322) source data set records 200 from the restored copy 120 to the target data store, e.g., the target data set 104b, a database, etc., in the target storage 107b, and transfer the index entries of the rebuilt index 126 to store in the target data store of the target storage 107b.” (par. 0039) (fig. 3 and related text) where the routines to apply the refresh data records or point-in-time copy to the target storage include data handling routines according to the broadest reasonable interpretation. Additionally, Cadarette teaches at least data transformation as “the records of the source data set 104a may be replicated to target data store types other than a target data set 104b. For instance, in addition to being a target data set, the target data store may alternatively comprise a database or other data structure into which the records from the source data set 104a are inserted. In this way, the target data store may be in an entirely different format than the source data set 104a. For instance, in one embodiment, the source data set 104a may comprise an indexed data set, such as a VSAM data set, and the target data store may comprise a relational database or other data structure having an entirely different format and data structure than the source data set 104a.” (par. 0022)]. 
	Regarding managing the data, including replication and changes at the object level, Natanzon teaches [“an object may represent a logical construct containing data. In some embodiments herein, an object containing metadata may be referred to as a metadata object. In certain embodiments, as used herein, a change object may refer to an object with accumulated I/O. In certain embodiments, an object store (also referred to as object storage) may be a storage architecture that manages data as objects, in contrast to file systems which manage data as a file hierarchy and block storage which manages data as blocks within sectors and tracks. Each object includes the data itself, a variable amount of metadata, and a globally unique identifier, where the object store can be implemented at multiple levels, including the device level (object storage device), the system level, and the interface level. In certain embodiments, a cloud may provide an object store.” (col. 4, lines 22-39) where “a copy of a LUN or LU may be stored in an object store (e.g., object store 130′ of FIG. 1B) of replication site 122′. Object store 130′ may be implemented similar to the object store 200 as shown in FIG. 2A, and may include a set of objects 202, 204, 206, that may represent data of the LUN. For example, in some embodiments, object store 200 may include one or more disk objects 202, one or more change objects 204, and one or more metadata objects 206. Disk objects 202 may include data stored in the LUN at a specific point in time and can be associated with data stored in a copy of an LU or virtual disk at a point in time of the production site. As will be described, change objects may represent changes to data of the LUN over time. For example, in some embodiments, change objects can be associated with one or more input/output (I/O) operations on the production site. Metadata objects 206 may describe how a set of objects representing data of the LUN correspond to or may be used to create the LUN. In some embodiments, metadata objects are associated with the change object. In some embodiments, object store 200 may be in a cloud replication site. Replication may include sending objects representing changes to one or more LUNs on production site 102 to the replication site.” (col. 11, lines 9-31; fig. 1B and related text) where in fig. 2D and related text a full image is taken and change objects are used to create different point in time images (fig 2D and related text)]. 
Cadarette and Natanzon are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Cadarette to include managing the data, including replication and changes at the object level as taught by Natanzon since doing so would provide the benefits of facilitating data management and replication operations at the object level (col. 4, lines 22-39; col. 2, lines 4-24).
Therefore, it would have been obvious to combine Cadarette and Natanzon for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The method of claim 1, wherein the data record handling routines comprise at least one selected from the group consisting of: exit handling, data transformation, flow control, and bad data handling [Cadarette teaches at least data transformation as “the records of the source data set 104a may be replicated to target data store types other than a target data set 104b. For instance, in addition to being a target data set, the target data store may alternatively comprise a database or other data structure into which the records from the source data set 104a are inserted. In this way, the target data store may be in an entirely different format than the source data set 104a. For instance, in one embodiment, the source data set 104a may comprise an indexed data set, such as a VSAM data set, and the target data store may comprise a relational database or other data structure having an entirely different format and data structure than the source data set 104a.” (par. 0022). Natanzon teaches at least flow control  for replication data as “the data protection system 100 may include a failover mode of operation, wherein the direction of replicated data flow is reversed (e.g., where production site 102 may behave as a target site and replication site 122 may behave as a source site.” (col. 8, lines 44-48)].  
As per claim 4. The method of claim 1, wherein the source object is a source object of the one or more source objects for which changes are being monitored and logged into the replication log [Cadarette teaches “The source replication manager 102a accesses a change log 113 having changes to the records in the source data set 104a received after the point-in-time copy 120 is created. The change log 113 buffers changed records for transmission to the target data store 104a being replicated to copy over any changes that occur during and after the initial copy creation of the target data set 104b. The records in the change log 113 include the index key as well as the data for the record, such as the entire image.” (par. 0025) (fig. 4 and related text) “the target replication manager 102b to process received changes to the record from the change log 113.” (par. 0043; fig. 5 and related text) “The source 102a and target 102b replication managers may be used by client nodes to recover objects as part of a restore operation.” (par. 0032). Natanzon teaches “a copy of a LUN or LU may be stored in an object store (e.g., object store 130′ of FIG. 1B) of replication site 122′. Object store 130′ may be implemented similar to the object store 200 as shown in FIG. 2A, and may include a set of objects 202, 204, 206, that may represent data of the LUN. For example, in some embodiments, object store 200 may include one or more disk objects 202, one or more change objects 204, and one or more metadata objects 206. Disk objects 202 may include data stored in the LUN at a specific point in time and can be associated with data stored in a copy of an LU or virtual disk at a point in time of the production site. As will be described, change objects may represent changes to data of the LUN over time. For example, in some embodiments, change objects can be associated with one or more input/output (I/O) operations on the production site. Metadata objects 206 may describe how a set of objects representing data of the LUN correspond to or may be used to create the LUN. In some embodiments, metadata objects are associated with the change object. In some embodiments, object store 200 may be in a cloud replication site. Replication may include sending objects representing changes to one or more LUNs on production site 102 to the replication site.” (col. 11, lines 9-31; fig. 1B and related text) where in fig. 2D and related text a full image is taken and change objects are used to create different point in time images (fig 2D and related text)].  
As per claim 9. The method of claim 1, wherein the data services component executes on a first system of a first system architecture and the capture service executes on a second system of a second system architecture different from the first system architecture, and  P20200353US01Page 32 of 38wherein the data services component provides the change data records and the refresh data records to the capture service via a transmission channel between the first system and the second system [Cadarette teaches “the records of the source data set 104a may be replicated to target data store types other than a target data set 104b. For instance, in addition to being a target data set, the target data store may alternatively comprise a database or other data structure into which the records from the source data set 104a are inserted. In this way, the target data store may be in an entirely different format than the source data set 104a. For instance, in one embodiment, the source data set 104a may comprise an indexed data set, such as a VSAM data set, and the target data store may comprise a relational database or other data structure having an entirely different format and data structure than the source data set 104a.” (par. 0022)].  
As per claim 10. The method of claim 1, wherein the sending the refresh data as refresh data records to the capture service by the data services component comprises grouping subsets of the refresh data records into corresponding transactions for processing by the capture service data record handling routines for staging and sending to the target system as refresh transaction data flagged for refresh [Cadarette teaches records include a refreshed while active (RWA) flag indicated whether a source data set was open to transaction when the point in time copy was created (par. 0026) “Upon initiating the initial copy operation (at block 300), the source replication manager 102a determines (at block 302) whether record sharing is permitted for records in the source data set 104a. If so (at block 302), then the refresh (initial copy) operation is performed by performing an alternative replication operation, such as by reading (at block 304) the data from the source data set 106, using the record sharing technique implemented for the source data set 106a, and then copying the read data to the target data store. “ (par. 0035) where “The source replication manager 102 may then transfer (at block 322) source data set records 200 from the restored copy 120 to the target data store, e.g., the target data set 104b, a database, etc., in the target storage 107b, and transfer the index entries of the rebuilt index 126 to store in the target data store of the target storage 107b. ” (par. 0039) (fig. 3 and related text). Natanzon teaches “In snapshot replication, production DPA 108 may receive several I/O requests and combine them into an aggregate “snapshot” or “batch” of write activity performed to storage 110 in the multiple I/O requests (thus grouping refresh records), and may send the snapshot to replication DPA 126 for journaling and incorporation in target storage system 120. In such embodiments, a snapshot replica may be a differential representation of a volume. For example, the snapshot may include pointers to the original volume, and may point to log volumes for locations of the original volume that store data changed by one or more I/O requests. In some embodiments, snapshots may be combined into a snapshot array, which may represent different images over a time period (e.g., for multiple PITs).” (col. 10, line 56-col. 11, line 8)].  
As per claim 11. The method of claim 1, wherein the data refresh operation provides a range or differential refresh based on the data services component processing the data refresh records, the processing the data refresh records comprising at least one selected from the group consisting of: filtering and sorting the data refresh records [Cadarette teaches initiating refresh operation (initial copy for replication) of source dataset to a target data set where records are filtered according to the process described in (figs. 2-3 and related text) where change long includes changes to the records in the source data set after the point-in-time copy is created (par. 0025). Natanzon teaches a full copy and snapshot copies which are differential representations of a data set at different points in time (fig. 2D and related text). “the following technique can be used to rebuild/update a point in time journal: A list of meta data objects (e.g., metadata objects 206) is provided, along with the data that is needed to be applied to the disk data objects (e.g., disk object(s) 202)). For each offset that changes, write the latest update to the data (i.e., the disk object 202). Sort the metadata by address (and not by time like it is typically stored).” (col. 15, lines 18-26)].   
As per claim 12. A computer system comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method comprising: [Cadarette teaches processing unit and memory 606 (fig. 6 and related text)] reading, by a data services component of a replication environment as part of a data refresh operation, a data store and identifying refresh data, from a source object of a plurality of source objects of the data store, that is to be provided to a target system, wherein the data services component is further configured to read a replication log into which changes to one or more source objects of the plurality of source objects are recorded, and send the changes as change data records to a capture service of the replication environment; and retrieving, by the data services component, the refresh data from the source object and sending the refresh data as refresh data records to the capture service of the replication environment, wherein the capture service is configured with data record handling routines for applying to received P20200353US01Page 33 of 38change data records, and wherein the capture service is further configured to apply those data handling routines to the received refresh data records [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 13. The system of claim 12, wherein the data record handling routines comprise at least one selected from the group consisting of: exit handling, data transformation, flow control, and bad data handling [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 17. A computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: reading, by a data services component of a replication environment as part of a data refresh operation, a data store and identifying refresh data, from a source object of a plurality of source objects of the data store, that is to be provided to a target system, wherein the data services component is further configured to read a replication log into which changes to one or more source objects of the plurality of source objects are recorded, and send the changes as change data records to a capture service of the replication environment; and retrieving, by the data services component, the refresh data from the source object and sending the refresh data as refresh data records to the capture service of the replication environment, wherein the capture service is configured with data record handling routines for applying to received change data records, and wherein the capture service is further configured to apply those data handling routines to the received refresh data records [The rationale in the rejection of claim 1 is herein incorporated].  

Claims 5-6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cadarette et al. (US 2017/046232) in view of Natanzon et al. (US 10,776,211) as applied in the rejection of claims 1, 12 and 17 above, and further in view of Lee et al. (US 2019/0325055).
As per claim 5. The method of claim 1, wherein the capture service receives the refresh data records and sends data of the refresh data records for application to a plurality of different target objects [Cadarette teaches “To replicate a source data set 104a to a target data store, e.g., target data set 104b, the source replication manager 102a performs an initial refresh or copy of the source data set 104a by first generating a point-in-time copy 120 of the source data set 122 from the point-in-time copy 120…” (par. 0022; fig. 3 and related text) “The source 102a and target 102b replication managers may be used by client nodes to recover objects as part of a restore operation.” (par. 0032) “the replication operations may be performed with respect to multiple source data sets in the source volume 108a.” (par. 0040). Natanzon teaches “a copy of a LUN or LU may be stored in an object store (e.g., object store 130′ of FIG. 1B) of replication site 122′. Object store 130′ may be implemented similar to the object store 200 as shown in FIG. 2A, and may include a set of objects 202, 204, 206, that may represent data of the LUN. For example, in some embodiments, object store 200 may include one or more disk objects 202, one or more change objects 204, and one or more metadata objects 206. Disk objects 202 may include data stored in the LUN at a specific point in time and can be associated with data stored in a copy of an LU or virtual disk at a point in time of the production site. As will be described, change objects may represent changes to data of the LUN over time. For example, in some embodiments, change objects can be associated with one or more input/output (I/O) operations on the production site. Metadata objects 206 may describe how a set of objects representing data of the LUN correspond to or may be used to create the LUN. In some embodiments, metadata objects are associated with the change object. In some embodiments, object store 200 may be in a cloud replication site. Replication may include sending objects representing changes to one or more LUNs on production site 102 to the replication site.” (col. 11, lines 9-31; fig. 1B and related text) where in fig. 2D and related text a full image is taken and change objects are used to create different point in time images (fig 2D and related text)] but the combination does not expressly refer to the refresh data or updates being sent to a plurality of different target objects; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the target or replication site of the combination of Cadarette and Natanzon so that refresh data is sent to duplicate target sites or multiple replicas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would provide for enhanced reliability since the data would include multiple copies. Additionally, for example, Lee teaches [“system 100 may include a primary server 120 and one or more replica servers 140, each of which may have an SQL processor 122 or 142, an in-memory database 128 or 148, and a local recovery log 130 or 150 and checkpoint 132 or 152. Each server may be connected with another by a network interconnect. In some embodiments, the network interconnect may be a generic or commodity network interconnect, without any specific requirement for shared storage. Write requests may be automatically directed to the primary server 120 by the database client library 114, embedded in the application 110 process employing application logic 112. During the course of processing a received write request, the primary server 120 may generate a replication log entry if the write request makes any change to a replication-enabled table. ATR may be applied to a selected list of tables, not necessarily replicating the entire database. The generated replication log entry is shipped to the replicas 140 via the network interconnect and then replayed at the replicas 140” (par. 0033; fig. 1 and related text)]. 
Cadarette, Natanzon and Lee are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Cadarette and Natanzon to have multiple targets or replicas so that refresh data is sent to multiple targets or replicas as taught by Lee since doing so would provide the benefits of enhanced reliability and Lee teaches [“high availability or disaster recovery purposes, one purpose of ATR in some embodiments may be to offload OLAP-style analytical workloads from the primary server 120, which may be reserved for handling OLTP-style transactional workloads, for example. Additionally, by having multiple replicas 140 for the same primary 120 table, ATR may elastically scale out the affordable volume of the OLAP-style analytical workloads. Moreover, by configuring the primary 120 table as an OLTP-favored in-memory row store while configuring its replicas 140 as OLAP-favored in-memory column stores, in some embodiments, ATR may increase the processing capability of OLTP/OLAP mixed workloads under the common database schema and the single transaction domain.” (par. 0034)].
Therefore, it would have been obvious to combine Cadarette and Natanzon with Lee for the benefit of creating a storage system/method to obtain the invention as specified in claim 5. 
As per claim 6. The method of claim 5, wherein the plurality of different target objects are on different target systems, wherein the capture service sends the data of the refresh data records to the different target systems [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 15. The system of claim 12, wherein the capture service receives the refresh data records and sends data of the refresh data records for application to a plurality of different target objects, wherein the plurality of different target objects are on different target systems, and wherein the capture service sends the data of the refresh data records to the different target systems [The rationale in the rejection of claims 5 and 6 is herein incorporated].  
As per claim 19. The computer program product of claim 17, wherein the capture service receives the refresh data records and sends data of the refresh data records for application to a plurality of different target objects, wherein the plurality of different target objects are on different target systems, and wherein the capture service sends the data of the refresh data records to the different target systems [The rationale in the rejection of claims 5 and 6 is herein incorporated].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cadarette et al. (US 2017/046232) in view of Natanzon et al. (US 10,776,211) as applied in the rejection of claims 1, 12 and 17 above, and further in view of Strellis et al. (US 6,304,882).
As per claim 7. The combination of Cadarette and Natanzon teaches The method of claim 1, but does not expressly disclose wherein the capture service is further configured to cache refresh data records in a capture cache and build from the cached refresh data records groups of refresh data into units of recovery for staged sending to the target system; however, regarding these limitations, Strellis teaches [“FIG. 3 is a flow diagram illustrating the refresh operation in the replication processing system 205 in accordance with the present invention. When the process starts 310, a user at a client computer 130 requests 310 that a target database system 150 perform a `refresh` operation or function. The request 310 is made through the replication protocol of the target replication module 256 which refreshes the cached objects that the database module 258 holds. For simplicity, assuming that none of the cached data has changed in the target database system 150, the target replication module 256 forms, or generates, 320 a refresh request message. The target replication module 256 uses the target messaging module 244 to deliver, or send, 325 the refresh request message to the source replication module 246… The source replication module 246 receives 330 the message and constructs 335 a refresh reply message. The source replication module 246 includes recent changes to the data that the target database module 258 has cached in the refresh reply message. The source replication module 246 obtains these changes from the source database module 248. The source replication module 246 uses the messaging module 244 to deliver 340 the refresh reply message to the target replication module 256. The target replication module 256 applies 345 the changes in the refresh reply message to the target database module 258. This ends 350 the refresh cycle.”(col. 9, line  47-col. 10, line 5)].  
Cadarette, Natanzon and Strellis are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Cadarette and Natanzon to have a cache refresh data records in a capture cache and build from the cached refresh data records groups of refresh data into units of recovery for staged sending to the target system as taught by Strellis since doing so would facilitation processing of refresh data records.
Therefore, it would have been obvious to combine Cadarette and Natanzon with Strellis for the benefit of creating a storage system/method to obtain the invention as specified in claim 7.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Kedia et al. (US 2017/0255529) teaches “The CDC replication process includes two phases. During the initial synchronization phase, also referred to as “refresh while active”, or simply “refresh”, data is synchronized from the source database 112 to the target database 122 while the application executes and generates insert, update, and delete activity on the source database 112. In the initial synchronization phase, the CDC replication records three log positions, or points in time. The first position is the beginning of the earliest open transaction in the source database 112 when the refresh begins. The second is the refresh start position in the log from the source database 112. This is to filter out any transactions that start after the first position, but ended before the refresh start. This position is stored as the start point in the metadata. The third position is the point in time, as recorded in the source database log that the refresh completes. This log position is stored as the end point in the metadata.” (par. 0041).
Wang et al. (US 8,671,074) teaches refreshing stale clones.

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-2, 4-7, 9-13, 15, 17 and 19 have received a first action on the merits and are subject of a first action non-final.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, claims 3, 8, 14, 16, 18 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



May 6, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135